Citation Nr: 1002559	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left hip disability as 
secondary to the Veteran's service-connected disability of 
status post fracture of left tibia and fibula, with 
shortening and arthritis, and if so, whether service 
connection should be granted.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In November 2007, the Veteran testified at a personal hearing 
over which the Decision Review Officer (DRO) presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The issue of entitlement to service connection for a left hip 
disability as secondary to the Veteran's service-connected 
disability of status post fracture of left tibia and fibula, 
with shortening and arthritis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed May 2003 rating decision denied the 
Veteran's claim for service connection for a left hip 
disability.  

2.  The evidence received since the last, prior, final denial 
on any basis, in May 2003, considered in conjunction with the 
record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in May 2003, which 
denied service connection for a left hip disability is final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a left hip disability.   38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (West 2002).  For 
direct service connection, three requirements must be 
established: (1) a current disability exists; (2) an injury 
or disease was incurred during active military service; and 
(3) a relationship exists between the current disability and 
the inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to, or the result 
of, a service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows: (1) a current disability exists; (2) the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In December 2002, the Veteran filed a claim for service 
connection for a left hip disability.  In May 2003, the RO 
denied that claim because the record did not show that the 
Veteran had a diagnosed disability.  The Veteran was notified 
of the adverse decision in June 2003, but he did not file a 
notice of disagreement with respect to that decision.  The 
decision therefore became final.  38 C.F.R. § 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last, prior, final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

Since the last, prior, final denial of the claim in May 2003, 
VA has obtained two documents that, when considered with the 
previous evidence of record, meet the requirements of 
38 C.F.R. § 3.156(a):  a January 2007 compensation and 
pension (C&P) examination report that diagnosed the Veteran 
with arthritis of the left hip and an October 2007 letter by 
the Veteran's chiropractor stating that the Veteran's left 
hip disability was directly related to his service-connected 
disability of status post fracture of left tibia and fibula, 
with shortening and arthritis (left leg disability).  Since 
these documents had not been submitted to VA in May 2003, 
they are new.  

The documents are material as well.  As noted, to establish 
secondary service connection, a claimant must show that a 
current disability exists and that it was either caused by, 
or aggravated by, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  At the time of the last, prior, final denial of 
the claim, service connection for the left leg disability had 
been granted.  But the unestablished facts necessary to 
substantiate the secondary service connection claim were a 
current diagnosis of a left hip disability and that the 
service-connected disability had caused or aggravated it.  
Since the C&P examination report provides evidence of a 
currently-diagnosed left hip disability and the 
chiropractor's letter provides a causal relationship between 
the service-connected left leg disability and the currently-
diagnosed left hip disability, the documents relate to the 
unestablished facts necessary to substantiate the claim.  

These two documents were neither cumulative nor redundant of 
the evidence of record at the time of the last, prior, final 
denial of the claim sought to be reopened.  As for whether 
they raise a reasonable possibility of substantiating the 
claim, for purposes of determining whether a claim should be 
reopened, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  On their 
face, they provide the facts that are needed to establish 
secondary service connection.  Thus, with the credibility of 
the evidence presumed, they raise a reasonable possibility of 
substantiating the claim.    

The standard for new and material evidence has been met.  
38 C.F.R. § 3.156(a).  The claim is reopened, and to that 
extent, the claim is granted. 

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the Veteran's claim 
to reopen has been granted, any errors with respect to such 
notice could not have prejudiced the Veteran.  Thus, no 
discussion of that notice is necessary here.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a left hip disability 
as secondary to the Veteran's service-connected disability of 
status post fracture of left tibia and fibula, with 
shortening and arthritis, is reopened.  To this extent, the 
appeal is granted.   


REMAND

The Veteran is seeking service connection for a left hip 
disability secondary to his left leg disability.  Service 
connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran works as a farmer.  He has a service-connected 
disability of the left leg because he injured that leg 
playing football in service.  July 1993 Rating Decision.  The 
Veteran has been diagnosed with arthritis of the left hip.  
January 2007 C&P exam; March 2007 Physician's Outpatient 
Note.  He also has been diagnosed with bursitis of the left 
hip.  May 2007 Physical Therapy Consult.  He had an injury to 
his back and hips when a horse tipped over on him at age 14.  
Transcript at 3; June 1957 Chiropractor Treatment Record.  
And X-ray reports show he has degenerative changes in both 
hips, the lumbosacral spine, the left knee and both ankles.  
May 2003 VA X-rays.  He has complained of pain in his 
shoulders and elbows.  December 2006 Nursing Note.  

The C&P examiner stated that any relationship between the 
left hip arthritis to the service-connected left leg 
disability is speculative.  January 2007 C&P Examination.  He 
did not explain why that would be speculative.  He was not 
asked to provide an opinion as to whether the service-
connected left leg disability aggravates the left hip 
arthritis and/or bursitis.  

In October 2007, the Veteran's chiropractor submitted an 
opinion that it was more likely than not that the Veteran's 
left hip condition is directly related to the football injury 
the Veteran incurred during military duty.  He noted that the 
inservice injury caused a 3/4 inch shortening of the Veteran's 
left leg.  The chiropractor felt, with a reasonable degree of 
medical certainty, that the injury of the left hip was 
directly related to the inservice football injury.  
October 2007 Letter To Whom It May Concern from Dr. Ray.  It 
is not clear from this letter whether the Veteran's 
chiropractor is stating that the left leg disability caused 
the left hip disability or whether it aggravates the left hip 
disability.  That examiner also is not clear whether he is 
discussing arthritis or bursitis of the left hip.  

In the December 2009 Informal Hearing Presentation, the 
Veteran's representative points out that a 2006 study 
presented at the American College of Rheumatology noted that 
people with a leg difference as little as 4/5 inch were more 
likely to have osteoarthritis in their hips and knees.  Thus, 
he requests that a rheumatologist be asked to provide an 
opinion as to the cause of the Veteran's arthritis.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  Given the lack of rationale provided by both 
the C&P examiner and the Veteran's chiropractor, and the 
request by the Veteran's representative, the Veteran should 
be scheduled for an appropriate examination by someone with 
experience in rheumatology, if possible, for the purpose of 
identifying any current disabilities of the left hip, and for 
each diagnosed disability, providing a medical opinion as to 
whether that disability is caused by, or aggravated by, the 
Veteran's left leg disability.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

In addition, the Board notes that in January 2008, the 
Veteran submitted treatment records from his chiropractor.  
Those treatment notes were not listed in the evidence 
considered in the March 2008 supplemental statement of the 
case (SSOC).  As a result, in June 2008, after the March 2008 
supplemental statement of the case (SSOC) had been issued, 
but before the appeal had been certified and the record 
transferred to the Board in September 2008, the Veteran again 
submitted that medical evidence from his chiropractor.  When 
additional evidence is submitted after an SSOC has been 
issued but before certification to, and transfer of the 
record to, the Board, the agency of original jurisdiction 
(AOJ)  must issue another SSOC addressing that additional 
evidence.  38 C.F.R. § 19.37.  In readjudicating this issue, 
the chiropractic treatment records of Dr. Ray must be 
considered by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to schedule the 
Veteran for an appropriate examination 
with someone experienced in rheumatology, 
if feasible, for the purpose of 
identifying all current disabilities of 
the left hip, and for each such diagnosed 
disability, obtaining etiology medical 
opinions with respect to a secondary 
service connection claim.

The claims folder, to include a copy of 
this Remand, must be made available to, 
and reviewed by, the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.  
A complete history of the left hip should 
be obtained from the Veteran.  

The examination report must provide 
complete rationale for all opinions.  For 
each part, if it is not possible to give 
an opinion, the examiner must state that 
and provide the rationale for why it is 
not possible.  The report must also 
address the extent to which, and how, the 
examiner's report differs from other 
medical opinions in the record (including 
the January 2007 C&P examination report, 
the October 2007 letter from Dr. Ray and 
the May 2007 Physical Therapy Consult).  
The report must address the following 
matters:  

(a) Identify each current disability of 
the left hip.  

(b) For each diagnosed disability, is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the diagnosed left hip disability is 
etiologically related to any incident of 
the Veteran's military service?  If yes, 
answer no further questions; if not, 
answer question (c), below;

(c) For each diagnosed disability, is it 
at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's service-connected disability 
of status post fracture of left tibia and 
fibula, with shortening and arthritis 
(left leg disability) caused his left hip 
disability?  If yes, answer no further 
questions; if not, answer question (d), 
below;  

(d) If the Veteran's service-connected 
left leg disability did not cause his left 
hip disability, is it at least as likely 
as not (that is, a probability of 
50 percent or greater) that the Veteran's 
service-connected left leg disability 
makes his left hip disability worse than 
it otherwise would have been in the 
natural progress of that disease?  

2.  Thereafter, readjudicate the claim 
(and the chiropractic treatment records of 
Dr. Ray must be considered in 
readjudicating the claim).  If any sought 
benefit is denied, issue the Veteran and 
his representative a supplemental 
statement of the case.  After they have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


